Exhibit 99 PRESS RELEASE GE Reports 2Q ’09 EPS of $.26; Industrial Cash Flow of $7.1B for 1H ’09, Ahead of Plan; Capital Finance Earns $590MM; Infrastructure Earnings Flat; Total Backlog at $169B; Contractual Service Backlog at $122B, a Record High 2Q ’09 Highlights (Continuing Operations attributable to GE) · Earnings per share (EPS) of $.26, down 52%; earnings of $2.9 billion, down 47% · Company revenues of $39.1 billion, down 17% (down 12% FX-adjusted); Industrial sales down 7%; financial services revenues down 29%, reflecting shrinkage at GE Capital · Cash generated from operating activities totaled $7.1 billion in 1H ’09, ahead of plan; $52 billion cash and equivalents at quarter-end · Energy Infrastructure earnings grew 13%; Technology Infrastructure earnings declined 11% · Industrial operating profit rate solid at 16.3%, down 10 bps from ’08, and up 200 bps from 1Q ’09 · Capital Finance earned $590 million ($149 million pre-tax); on track for profitable 2009; reserve coverage increased by $0.9B, up 22 bps vs. prior quarter · GE Capital completed 2009 long-term debt funding plan; pre-funded about a third of 2010 plan FAIRFIELD, Conn. – July 17, 2009 – GE announced today second-quarter 2009 earnings from continuing operations (attributable to GE) of $2.9 billion, or $.26 per share attributable to common shareowners, down 47% from second quarter 2008.Company quarterly revenues from continuing operations were $39.1 billion, down 17% year-over-year (down 12% FX-adjusted), in line with our expectations. Cash generated from operating activities totaled $7.1 billion, ahead of plan, and total company backlog of equipment and services held about steady at $169 billion. “In a global economic environment that continues to remain challenging, GE delivered solid second-quarter business results,” GE Chairman and CEO Jeff Immelt said. “We are executing through the recession by aggressively controlling costs and driving working capital improvements while continuing to invest for future growth. At the same time, we are activelymaintaining our backlog, focusing on higher-margin services and continuing to run our financial services business for safety and soundness.We continue to position GE to win in a reset economy.” Highlights for the quarter included sustained strength in high-margin services where orders grew 2% and contractual services backlog reached an all-time high of $122 billion. “Our service businesses had positive order and earnings growth in the first half of 2009, and we see this strength carrying over to the second half.Global growth continued to be strong: second-quarter industrial revenues grew 31% in China; 46% in India; and 10% in the Middle East.A highlight for the quarter was a record $8 billion in wins by GE and its two aircraft enginejoint ventures at the Paris Air Show, which will be converted to orders in the future.In addition, we are targeting 400 global stimulus projects in areas where there are appropriations for nearly $200 billion. While we have only realized limited revenue to date, we believe that activity will increase in the second half of 2009.” Energy and Technology Infrastructure earnings of $3.6 billion held flat on revenues of $20.1 billion, down 6% from the year-ago period. Energy Infrastructure earnings grew 13% with a strong focus on price and cost, while Technology Infrastructure earnings declined 11%, reflecting softened demand and pricing pressure in Healthcare and Transportation.While cable continues to deliver solid growth, continued pressure in advertising and local television markets, investment impairments and lower transaction gains contributed to the 41% quarterly decline in NBCU earnings. “In a difficult environment, we are ahead of schedule on our plan to create a more focused financial services company.Capital Finance earned $590 million, including $149 million pre-tax, and remains on track to be profitable for the full year,” Immelt continued. “We originated nearly $38 billion of new volume in the United States in the second quarter of 2009, an increase of 25% over the prior quarter.Since January 2008, we have provided $155 billion of new financings to companies, infrastructure projects and municipalities and extended $127 billion of credit to 50 million consumers.GE Capital has outstanding credit with more than 330,000 commercial customers and 145,000 small businesses; in 2009 we have added 16,000 new commercial customers and supported 23,000 new small businesses through our retail programs.” While providing important liquidity, GE Capital continues to reduce its balance sheet.
